DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 8/18/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is vague and indefinite because it is unclear what ME and ME’ stand for. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley et al. WO 2016/189331 in view of Steemers et al. US 20120208705 in further view of Leriche et al. (Bioorganic & Medicinal Chemistry 20, 2012, 571-582).
Gormley et al. discloses a transposome complex comprising a transposase and DNA oligonucleotides that exhibit the nucleotide sequences of a transposon, including the transferred transposon sequence and its complement (i.e., the non- transferred transposon end sequence) as well as other components needed to form a functional transposition or transposome complex. The DNA oligonucleotides can further comprise additional sequences (e.g., adaptor or primer sequences) as needed or desired.
The adapters that are added to the 5' and/or 3' end of a nucleic acid can comprise
a universal sequence. A universal sequence is a region of nucleotide sequence that is common to, i.e., shared by, two or more nucleic acid molecules. Optionally, the two or more nucleic acid molecules also have regions of sequence differences. Thus, for example, the 5' adapters can comprise identical or universal nucleic acid sequences and the 3' adapters can comprise identical or universal sequences. (Page 7, lines 17-30).  Said adapters can comprise an affinity element like biotin (page 9).
	Gormley et al. teaches that the affinity element is capable of binding to an affinity binding partner on solid support like a paramagnetic bead (page 29).
Gormley et al. teaches that the transposase is Tn5 transposase. (Page 6 last paragraph).
Gormley et al. teaches wherein the first transposon end sequence and the second transposon end sequence are ME and ME’. Gormley et al. teaches wherein the first adaptor sequence comprises a primer sequence. Gormley et al. discloses a first complex wherein the first adaptor comprises a first primer sequence, and a second complex wherein the first adaptor comprises a second primer sequence that can be bound to a solid support via biotin-streptavidin affinity binding (pages 27-28, figures 16, 25).
Gormley et al. does not teach the linker used in the transposome complex. 
However, Steemers et al. discloses the use of different types of linkers with transposon. Said linkers are well known in the art as taught by Steemers (see for example pages 7-8).
Steemers et al. discloses a plurality of transposon sequences, each transposon sequence comprising a first transposase recognition site and a second transposase recognition site having a barcode disposed therebetween, wherein the barcode comprises a first barcode sequence and a second barcode sequence being separated by a linker disposed therebetween, wherein the linker comprises a fragmentation site [0016];  said fragmentation site can comprise an uracil  [0103].
Steemers et al. discloses methods of preparing a transposon sequence. comprising a first transposase recognition site, a first barcode 3' thereof, and a linker 3' thereof; and extending the transposon template sequence by hairpin extension, such that the extended transposon template sequence further comprises sequences complementary to said barcode and to said transposase recognition site, thereby preparing a transposon comprising a first transposase recognition site, a first barcode, a linker, a second barcode, and a second transposase recognition site. [0029]; [0114]
Steemers et al. discloses a transposase recognition site is a component of a transposition system. A transposition system comprises a transposase enzyme and a transposase recognition site. In some such systems, the transposase can form a functional complex with transposes recognition sites. Some embodiments can include the use of a hyperactive Tn5 transposase and a Tn5-type transposase recognition site. [0096]	
Steemers et al. discloses in some embodiments, the first transposase recognition site comprises a mosaic element. (Figures 2-3, [0026])
Steemers et al. discloses the linker can be a "sequencing adaptor" or "sequencing adaptor site", that is to say a region that comprises one or more sites that can hybridize to a primer. In some embodiments, a linker comprises at least a first primer site. In some embodiments, a linker comprises at least a first primer site and a second primer site. The orientation of the primer sites in such embodiments can be such that a primer hybridizing to the first primer site and a primer hybridizing to the second primer site are in the same orientation, or in different orientations. In one embodiment, the primer sequence in the linker can be complementary to a primer used for amplification. In another embodiment, the primer sequence is complementary to a primer used for sequencing. In some embodiments, the linker can include a first primer site, a second primer site having a non-amplifiable site disposed therebetween.  Examples of non-amplifiable sites include a nucleotide analogue, non-nucleotide chemical moiety, amino-acid, peptide, and polypeptide. [0024]; [0107]-[0108]. In some embodiments, a linker can comprise an affinity tag. Affinity tags include for example, avidin-biotin, streptavidin-biotin, and derivatives of biotin, streptavidin, or avidin; they can be useful for the bulk separation of target nucleic acids [0111] (which is also viewed as the purification tag of claim 9). Which are common tools for anchoring nucleic acids to surfaces [0153].
The claimed support-bound transposome complexes with modified linkers and component arrangements appear to be obvious variations in view of the many possible alternatives and variations existing in the art. The variations of the chemical nature of the linker attached to a known affinity element such as biotin also appears to be an obvious design for the skilled person willing to solve the technical problem posed. Therefore, one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications using basic chemical elements variations such as linker and affinity elements which are known in the art for this purpose. For example, Leriche teaches cleavable linkers in chemical biology and their applications in many different biology disciplines including drug development, proteomics, imaging and DNA sequencing (see pages 571-572 for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carryout the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	6 October 2022